DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “determining if a heating demand is below a threshold heating demand on a stored heating demand in a controller memory” of which renders the claim indefinite. Specifically, it is provided within the original method of claim 8 that the method is provided, “in response to receiving a heating demand below a threshold heating demand”. Such that, it would be determined that within the method the determination of the heating demand is below a threshold heating demand. Therefore, it would be better understood that the determination of the heating demand is already below the threshold heating demand.  Having the wording of “if” raises the question of whether or not the heating demand is occurring, and if it does not occur, then questions whether the control of the system is to occur. Due to this, it is being construed for examination purposes that the determination of the heating demand is below a threshold heating demand on a stored heating demand in a controller memory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-5, 8, 10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NOBUHIRO (US 2013/0145785 A1 – published 13 June, 2013).
As to claim 1, NOBUHIRO discloses a system comprising (figure 12):
a compressor (1) operable to compress refrigerant (see MPEP §2114 – II);
a first valve (21) positioned between and coupled to the compressor and a first coil (31);
a first expansion valve (41) positioned between and coupled to the first coil and a second expansion valve (42), wherein the second expansion valve is positioned between the first expansion valve and a second coil (32) and the second expansion valve is coupled to the second coil;
a second valve (22) positioned between and coupled to the second coil and the compressor;
a third valve (23) positioned between and coupled to the compressor and a third coil (5);
a controller (8) operable to (see MPEP §2114 – II), in response to receiving a heating demand that is below a threshold heating demand (see MPEP §2111.04 – II, in terms of apparatus requirements, wherein the controller is capable of receiving a heating demand, which is capable of being a heating demand below a threshold heating demand; par. 76),  induce an artificial heating demand by:
	 operating the third valve to direct a first amount of the refrigerant to flow from the compressor into the second expansion valve through the third coil (fluid flow is directed from third valve, 23, into line L2 which flows into the third coil, 5, which then is discharged into the second expansion valve, 42, as shown in figure 12 via the arrows provided);
	operating the first valve to direct a second amount of the refrigerant to flow from the compressor into the first coil (fluid flow is directed from the compressor into line, L1, which supplies another amount of refrigerant into the first valve, 21, and to the first coil, 31, as shown in figure 12 via the arrows provided);
	operating the first expansion valve to combine the first amount of refrigerant and the second amount of refrigerant and direct the combined refrigerant into the second coil through the second expansion valve (first and second amounts of refrigerant are combined, as shown in figure 12, at a point upstream of the fluid flow into the second expansion valve, 42, which then directs the fluid into the second coil, 32); and
operating the second valve to direct the combined refrigerant from the second coil back to the compressor (fluid flows from the second coil, 32, into the second valve, 22, and this fluid is directed into L32/L2 which flows back to the compressor, 1, as shown in figure 12).

As to claim 3, NOBUHIRO discloses further wherein the third coil is placed inside a building (par. 36 – indoor heat exchanger) and the first and second coils are placed outside the building (par. 36 – outdoor heat exchangers).

As to claim 5, NOBUHIRO discloses further wherein the controller is operable to determine if a heating demand is below a threshold heating demand based on a stored heating demand in a controller memory (par. 45; see MPEP §2111.04 – II, in terms of apparatus requirements, wherein the controller is capable of receiving a heating demand, which is capable of being a heating demand below a threshold heating demand; par. 76).

As to claim 6, NOBUHIRO discloses further wherein the first valve and the second valve are both four way valves (par. 36).

As to claim 8, NOBUHIRO discloses a method for operating an HVAC system, the method comprising:
	operating (par. 36) a first valve (21) positioned between and coupled to a compressor (1) and a first coil (31), wherein the compressor compresses the refrigerant (figure 6B, wherein compressor from suction to discharge side is increased);
	operating(par. 36) a first expansion valve (41) positioned between and coupled to the first coil and a second expansion valve (42), wherein the second expansion valve is positioned between the first expansion valve and a second coil (32) and the second expansion valve is coupled to the second coil;
	operating (par. 36) a second valve (22) positioned between and coupled to the second coil and the compressor;
	operating (par. 36) a third valve (23) positioned between and coupled to the compressor and a third coil (5);
 in response to receiving a heating demand that is below a threshold heating demand (par. 76),  inducing an artificial heating demand by:
	 operating the third valve to direct a first amount of the refrigerant to flow from the compressor into the second expansion valve through the third coil (fluid flow is directed from third valve, 23, into line L2 which flows into the third coil, 5, which then is discharged into the second expansion valve, 42, as shown in figure 12 via the arrows provided);
	operating the first valve to direct a second amount of the refrigerant to flow from the compressor into the first coil (fluid flow is directed from the compressor into line, L1, which supplies another amount of refrigerant into the first valve, 21, and to the first coil, 31, as shown in figure 12 via the arrows provided);
	operating the first expansion valve to combine the first amount of refrigerant and the second amount of refrigerant and direct the combined refrigerant into the second coil through the second expansion valve (first and second amounts of refrigerant are combined, as shown in figure 12, at a point upstream of the fluid flow into the second expansion valve, 42, which then directs the fluid into the second coil, 32); and
operating the second valve to direct the combined refrigerant from the second coil back to the compressor (fluid flows from the second coil, 32, into the second valve, 22, and this fluid is directed into L32/L2 which flows back to the compressor, 1, as shown in figure 12).

As to claim 10, NOBUHIRO discloses further wherein the third coil is placed inside a building (par. 36 – indoor heat exchanger) and the first and second coils are placed outside the building (par. 36 – outdoor heat exchangers).

As to claim 12, NOBUHIRO discloses further determining a heating demand is below a threshold heating demand based on a stored heating demand in a controller memory (par. 45; par. 76).

As to claim 13, NOBUHIRO discloses further wherein the first valve and the second valve are both four way valves (par. 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOBUHIRO (US 2013/0145785 A1 – published 13 June, 2013), in view of JANG (US 2011/0174002 A1).
As to claim 2, NOBUHIRO, discloses a fan(figure 12, proximate to the first and second coils) operable to blow ambient air across the first coil (see MPEP §2114 – I). 
However, NOBUHIRO, as modified, does not necessarily provide wherein the fan speed is operable regulated by the controller.
JANG is within the field of endeavor provided control of an air-conditioning unit of which provides a fan (16) coupled to the controller (55) that is regulated to change the speed(regulated through detection of outdoor fan rpm, 53) based on the heating demand (par. 6, 68 – 98, 127). Specifically, such control is necessary to ensure that the pressure of the inflow and discharge sides of the compressor is within the appropriate pressure ranges of the refrigeration system so as to obtain or determine a stabilized state of the refrigeration system has been achieved (par. 80). Therefore, it would have been obvious for one having ordinary skill within the art prior to the date the invention was effectively filed to modify NOBUHIRO, with the teachings of JANG to incorporate a variable speed fan of which can be further regulated based at least in part on the cooling demand for the above reasons related to achieving a stabilized refrigeration system. In addition, providing such a control enables that the high/low pressures of the system are maintained within the desired ranges so as to provide a system that is optimally controlled to obtain a desired heat transfer efficiency (par. 106).

As to claim 9, NOBUHIRO, discloses a fan(figure 12, proximate to the first and second coils) proximate to the first coil. 
However, NOBUHIRO, as modified, does not necessarily provide wherein the fan speed is operable regulated to blow ambient air by the first coil .
JANG is within the field of endeavor provided control of an air-conditioning unit of which provides a fan (16) that is regulated to change the speed(regulated through detection of outdoor fan rpm, 53) based on the heating demand (par. 6, 68 – 98, 127) to blow ambient air(par. 18) across the first coil (111 or 112). Specifically, such control is necessary to ensure that the pressure of the inflow and discharge sides of the compressor is within the appropriate pressure ranges of the refrigeration system so as to obtain or determine a stabilized state of the refrigeration system has been achieved (par. 80). Therefore, it would have been obvious for one having ordinary skill within the art prior to the date the invention was effectively filed to modify NOBUHIRO, with the teachings of JANG to incorporate a variable speed fan of which can be further regulated based at least in part on the cooling demand for the above reasons related to achieving a stabilized refrigeration system. In addition, providing such a control enables that the high/low pressures of the system are maintained within the desired ranges so as to provide a system that is optimally controlled to obtain a desired heat transfer efficiency (par. 106).

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOBUHIRO (US 2013/0145785 A1 – published 13 June, 2013), in view of NAKASHIMA (EP 2574866 A2 – cited on Applicant’s IDS filed on 22 January, 2021).
As to claim 4, NOBUHIRO does not disclose the controller being operable to regulate a speed of the compressor by using a variable speed drive coupled to the compressor.
NAKASHIMA, which is in the same field of endeavor of air-conditioning (abstract) teaches wherein a controller is operable to regulate the speed of a compressor (par. 13). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify NOBUHIRO, with the teachings of NAKASHIMA to incorporate a controller operable to regulate the speed of a compressor for the purpose of preventing increased internal pressure of a compressor when the compressor is driven at a given rotational number (par. 8-9).  In doing so, NOBUHIRO, would be modified to provide that the controller regulates the rotational speed of the variable speed compressor to increase internal pressure.

As to claim 11, NOBUHIRO does not disclose regulating a speed of the compressor by using a variable speed drive coupled to the compressor.
NAKASHIMA, which is in the same field of endeavor of air-conditioning (abstract) teaches wherein a controller is operable to regulate the speed of a compressor (par. 13). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify NOBUHIRO, with the teachings of NAKASHIMA to incorporate a controller operable to regulate the speed of a compressor for the purpose of preventing increased internal pressure of a compressor when the compressor is driven at a given rotational number (par. 8-9).  In doing so, NOBUHIRO, would be modified to provide that the controller regulates the rotational speed of the variable speed compressor to increase internal pressure.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOBUHIRO (US 2013/0145785 A1 – published 13 June, 2013), in view of CHEN (US 2014/0026601 A1).
As to claim 7, NOBUHIRO discloses further wherein the controller is coupled to the compressor (figure 12).
However, NOBUHIRO does not explicitly disclose wherein the controller is wirelessly coupled to the compressor.
	CHEN, however, teaches a controller wirelessly coupled to the compressor (par. 70). This is strong evidence that modifying NOBUHIRO as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., controlling various components of the system). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify NOBUHIRO by CHEN such that the controller is wirelessly coupled to the compressor, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of controlling various components of the system.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/2/2022